                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


KIMBERLY HARRIS and ANGELIA STEELMAN,

         Plaintiffs,

v.                                                                                No. 2:19-cv-564 KWR/CG

THE GOVERNING BOARD OF
ARTESIA GENERAL HOSPITAL,
RICHARD GIBSON, in his individual capacity,
JOE PEREZ SALGADO, in his individual capacity
JORGE ABALOS, in his individual capacity
MARSHALL BACA, in his individual capacity
CORY YATES, in her individual capacity,

         Defendants.


                   MEMORANDUM OPINION AND ORDER
     GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
                               DISMISS

         THIS MATTER comes before the Court on Defendants’ Motion for Partial Dismissal of

Plaintiffs’ First Amended Complaint, filed December 5, 2019 (Doc. 27). Having reviewed the

parties’ pleadings and the relevant law, the Court determines that Defendants’ motion is well-taken

in part and therefore is GRANTED IN PART and DENIED IN PART. Plaintiffs’ § 1983 claims

(Counts XX, XXIII, and XXIV) are dismissed with leave to amend.

                                                BACKGROUND

         This case arises from the alleged involuntary resignation and wrongful termination of two

hospital employees. Plaintiffs Kimberly Harris (Harris) and Angelia Steelman (Steelman)

(collectively “Plaintiffs”) were employed by the Artesia General Hospital.1 All individually named


1 The Complaint lists the Artesia Special Hospital District (ASHD) and the Governing Board of Artesia General
Hospital as the entities which hired Plaintiffs. Plaintiffs have since stipulated to dismissal of ASHD and individually
Defendants are employees of the hospital in various capacities.

        A.      Plaintiff Harris

        Harris was hired by the hospital in 2014 as an Administrative Assistant, and eventually

became the Human Resources Director. As Human Resources Director, Harris’ tasks included

conducting workplace investigations and ensuring compliance with hospital policies. During her

tenure, Harris became aware of potential misconduct by some of the hospital’s physicians against

other hospital personnel. The alleged misconduct included addressing employees in a vulgar,

confrontational fashion, employing intimidation, false accusations, and exclusionary tactics

against employees2. When Harris undertook an investigation, she was “stifled and blocked” by

the physicians she was investigating, including Dr. Jorge Abalos (Abalos) and Dr. Perez Salgado

(Salgado), who purportedly solicited other physicians in support of their behavior.

        In January 2018, Abalos engaged in misconduct violating the legal and professional

standards of conduct of the hospital. He admitted to the misconduct but faced only minor

disciplinary measures3. Throughout the year, Harris became increasingly involved in investigation

of disciplinary matters that exacerbated the toxic environment in the hospital, particularly in

relation to interactions with physicians and other healthcare professionals, which was divided

along physician and administrative personnel lines.

        From March-May 2018, a nurse, Irma Salmon (Salmon), allegedly a “physician’s favorite”

was subject to several disciplinary measures imposed by Harris. Ultimately, in a meeting with


named board members Dennis Maupin and Mike Deans. The stipulation also includes that plaintiffs were “solely
employees of Artesia General Hospital.” [Doc. 25].
2 The Complaint claims this behavior was directed “principally, if not exclusively, against female employees.”
Complaint ¶ 21.
3 Plaintiffs allege the minimal punishment emboldened Abalos to continue to behave inappropriately and “with
impunity.” Complaint ¶ 24.

                                                      2
other hospital employees Harris recommended termination of Salmon’s employment. During the

meeting, Salgado belligerently opposed her, directing profanities at her and telling her he “did not

want to hear Harris’ HR shit.”4

         By the beginning of May 2018, a group of physicians banded together with the goal of

having upper level management, including Harris, disciplined and discharged. The Governing

Board met with these physicians and upper-level management to discuss the ongoing issues within

the hospital. Following the meeting, the Governing Board eliminated the position of various

employees. Harris was informed by one such terminated employee that her position was targeted

for elimination. The next day, Harris found a proposed severance letter on her desk. When she

confronted the interim CEO, Defendant Richard Gibson (Gibson), he refused to address the matter.

         On May 25, 2018, Harris wrote to Gibson and members of the Governing Board,

expressing that she was, and had been, subject to harassment, retaliation, and a hostile work

environment for some time. On May 30, 2018, allegedly to avoid an involuntary termination on

her record, Harris informed the Governing Board that she was involuntarily resigning as Human

Resources Director. In her resignation letter, she noted she was resigning involuntarily due to

ongoing misconduct against her.5

         B.       Plaintiff Steelman

         In 2016, Steelman was hired as an Administrative Assistant, and later became the

Administrative Contract Coordinator at the hospital. Although this was her official position,

Steelman also carried out other, additional duties. Steelman suffers from a condition known as


4 Plaintiffs state this was but one example of a series of threatening and intimidating behavior Harris faced in the
final 12 months of her employment.
5 The Complaint alleges she was subsequently replaced by a lesser-qualified male. Complaint ¶ 42.

                                                           3
Familial Hemiplegic Migraines, which cause her to experience severe migraines. The migraines

are stress-induced and qualify as a disability within the meaning of a physical or mental

impairment under the Americans with Disabilities Act Amendments Act (ADAAA).

       On June 29, 2017, Steelman provided the hospital with a neurologist’s medical

documentation confirming the nature of her disability. Steelman was then provided with a series

of accommodations including: relocation to an office in a quieter part of the HR department;

modified work duties to remove high-traffic assignment; permission to go home if she felt an

oncoming episode or experienced a migraine; modified scheduling to allow her to make up for

time lost. These accommodations remained in place and were never withdrawn by the hospital.

Although Steelman qualified as disabled pursuant to the ADAAA, the hospital never provided her

with notices of eligibility under the Family and Medical Leave Act (FMLA). Her accommodation

remained in place for approximately one year prior to the events subject to this action.

       When Gibson became CEO in May 2018, Harris notified him of Steelman’s condition and

the medical note in her file. On May 31, 2018, Gibson spoke with Steelman and requested she take

over some of the administrative workload in the wake of Harris’ resignation. Steelman agreed to

“help out” but informed Gibson she could not take on the entirety of the workload due to her

condition. Nevertheless, shortly after the meeting Gibson circulated an email informing staff that

Steelman would now assist the newly hired Human Resources Director. Steelman was dismayed

by the email as it had not been her understanding that she would be assigned to assist the new

Director, and she had indicated to Gibson that her condition limited her ability to take on new

work. Over the next few weeks, Steelman engaged in additional work, and continued to suffer

severe migraines. On or about June 5, 2018, Steelman e-mailed Gibson to advise him of the


                                                 4
accommodations she had been granted, to which Gibson did not respond.6

        On June 8 and 11, 2018, Steelman took vacation time. On June 12, the day she returned to

work, she realized she could no longer access the internal hospital system to perform her duties.

Shortly thereafter she was notified that her presence was required in Gibson’s office. When she

arrived at Gibson’s office, his executive assistant Stacy Wallace, and the interim CFO, Defendant

Cory Yates (Yates) were both present. Gibson informed Steelman that she was being fired for

insubordination. When Steelman responded inquiring as to why Gibson had not responded to her

prior emails where she notified him she could not take on additional duties because of her

disability, he responded angrily, telling her that it was not his responsibility to know the content

of her medical file, but rather Steelman’s responsibility to do what he told her. Gibson then

instructed Wallace and Yates to escort Steelman to her office and then off the property. At no time

did the hospital or its employees provide Steelman with required notice of eligibility under the

FMLA.

        Finally, the Complaint states that the hospital had a series of personnel and policy

procedures which employees were required to abide by7.

        C.       Claims Asserted

        Plaintiffs assert the following 26 claims:

        Count I: Violations of Title VII / Gender Discrimination / Disparate Treatment
        Count II: Violations of Title VII / Gender Discrimination / Hostile Work Environment
        Count III: Violations of Title VII / Retaliation
        Count IV: Violations of New Mexico Human Rights Act / Gender Discrimination /
                   Disparate Treatment


6 The Complaint later states that Steelman informed Gibson on June 5 that she could not report to work because of
her disability. Complaint ¶ 148.
7 It is unclear exactly what the alleged policies were, but the Complaint claims that employees expected AGH to
adhere to those policies.

                                                        5
       Count V: Violations of New Mexico Human Rights Act / Gender Discrimination / Hostile
                Work Environment
       Count VI: Violations of New Mexico Human Rights Act / Retaliation
       Count VII: Violations of the Americans with Disabilities Act / Failure to Accommodate
       Count VIII: Violations of the Americans with Disabilities Act / Retaliation
       Count IX: Violations of the Americans with Disabilities Act / Wrongful Termination
       Count X: Violations of New Mexico Human Rights Act / Disability Discrimination
       Count XI: Violations of New Mexico Human Rights Act / Failure to Accommodate
       Count XII: Violations of New Mexico Human Rights Act / Retaliation because of
                  Disability
       Count XIII: Violations of the Family and Medical Leave Act / Interference
       Count XIV: Violations of the Family and Medical Leave Act / Retaliation
       Count XV: Violations of Title VII / Constructive Discharge
       Count XVI: Violations of New Mexico Human Rights Act / Constructive Discharge
       Count XVII: Breach of an Implied Contract of Employment
       Count XVIII: Breach of the Covenant of Good Faith and Fair Dealing
       Count XIX: Civil Conspiracy
       Count XX: 42 U.S.C. § 1983: Fourteenth Amendment / Procedural Due Process
       Count XXI: 42 U.S.C. § 1983: First Amendment / Retaliation
       Count XXII: 42 U.S.C. § 1983: Fourteenth Amendment / Equal Protection
       Count XXIII: 42 U.S.C. § 1983: Fourteenth Amendment / Substantive Due Process
       Count XXIV: 42 U.S.C. § 1983: Fourteenth Amendment / Conspiracy
       Count XXV: New Mexico Constitution Art. II, § 18 Violation of Substantive Due Process
       Count XXVI: Violations of New Mexico Whistleblower Protection Act

       Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and qualified

immunity, seeking dismissal of Counts XIX (Civil Conspiracy); XX, XXI, XXII, XXIII, XXIV

(all § 1983); Count XXV (New Mexico Constitution Violations); and Counts XIII and XIV

(Violations of Family and Medical Leave Act).

                                          LEGAL STANDARD

       In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, “a court must accept as true all

well-pleaded facts, as distinguished from conclusory allegations, and those facts must be viewed

in the light most favorable to the non-moving party.” Moss v. Kopp, 559 F.3d 1155, 1159 (10th

Cir. 2010). “To withstand a motion to dismiss, a complaint must contain enough allegations of

fact ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                                  6
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. In ruling on a motion to

dismiss, “a court should disregard all conclusory statements of law and consider whether the

remaining specific factual allegations, if assumed to be true, plausibly suggest the defendant is

liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). Mere “labels

and conclusions” or “formulaic recitation[s] of the elements of a cause of action” will not suffice.

Twombly, 550 U.S. at 555.

           Defendants have asserted the defense of qualified immunity, which shields government

officials from liability for civil damages “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009); Romero v. Story, 672 F.3d 880 (10th Cir. 2012).

When a defendant moves for dismissal on the basis of qualified immunity, the plaintiff bears a

heavy two-fold burden. Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001). The plaintiff must

put forward evidence showing (1) that the defendant violated plaintiff’s constitutional rights, and

(2) the right at issue was clearly established at the time of the violation. Id. If the plaintiff fails to

establish either part of the two-part inquiry, the Court must grant the defendant qualified immunity.

Id.

                                                DISCUSSION

      I.      Counts XX – XXIV: Involvement of Individual Defendants under § 1983

              A.      Counts XXI and XXII are Dismissed with Prejudice

           Initially, Plaintiffs have agreed in their response to dismiss Count XXI (First Amendment


                                                    7
Retaliation) and Count XXII (Fourteenth Amendment Equal Protection). Therefore, Counts XXI

and XXII are DISMISSED WITH PREJUDICE.

           B.      Counts XX, XXIII, and XXIV are Dismissed as to the Individual

                   Defendants with Leave to Amend.

       Defendants argue that the remaining § 1983 claims (Counts XX, XXIII, and XXIV) should

be dismissed as to the individual Defendants, because they do not specify the unconstitutional acts

of the individual Defendants that support each claim. The Court agrees.

       Plaintiffs must allege some personal involvement by an identified official in the alleged

constitutional violation to succeed under § 1983. Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th

Cir. 2008); Pahls v. Thomas, 718 F.3d 1210, 1231–32 (10th Cir. 2013). In a § 1983 action, it is

particularly important that a plaintiff's complaint “make clear exactly who is alleged to have done

what to whom, to provide each individual with fair notice as to the basis of the claim against him

or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in original).

Therefore, rather than grouping the actions of the Defendants together, Plaintiffs must establish

that each defendant caused the alleged constitutional violation as to each Plaintiff. Pahls v.

Thomas, 718 F.3d 1210, 1231–32 (10th Cir. 2013). This is especially important where, as here,

there are two Plaintiffs, five remaining individual Defendants, and multiple § 1983 claims.

       Plaintiffs originally filed a complaint against seven individual Defendants alleging

violations of five different § 1983 constitutional claims. Plaintiffs referenced the particular acts of

some individual Defendants in their factual allegations section. However, Plaintiffs did not clearly

identify which actions by which defendants support each claim. Thus, neither the Court nor the

Defendants are able to accurately tell what actions of the individual Defendants form the basis of


                                                  8
each claim. Partly because of these deficiencies, Defendants filed a motion to dismiss under Fed.

R. Civ. P. 12(b)(6) for failure to state a claim, which argues that Plaintiffs failed to allege facts

supporting certain claims.

        “[T]he burden rests on the plaintiffs to provide fair notice of the grounds for the claims

made against each of the defendants.” Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)

(dismissing case for failure to state a claim without prejudice to refiling). Because Plaintiffs failed

to specify which claims each defendant is alleged to have committed, “it is impossible for any of

these individuals to ascertain what particular unconstitutional acts they are alleged to have

committed.” Robbins, 519 F.3d at 1250 (dismissing case for failure to state a claim without

prejudice to refiling). The Court is unconvinced by Plaintiffs’ arguments in their response and

finds that Plaintiffs did not satisfactorily clarify the confusion.

        Therefore, Counts XX, XXIII and XXIV are DISMISSED as to the individual Defendants

with leave to amend.

            C.      Leave to Amend

        Because the factual insufficiencies in the complaint can be resolved, the Court will allow

Plaintiffs to file an amended complaint. See, e.g., Amaro v. New Mexico, 737 Fed. Appx. 882, 888

(10th Cir. 2018) (district court should have granted leave to amend where complaint could be

amended to include required specificity). Plaintiffs are ordered to file an Amended Complaint in

accordance with the following:

    •   Plaintiffs may file the Amended Complaint within thirty (30) days of the filing of

        this Order; and

    •   Each claim asserted by Plaintiffs shall identify which Defendants they assert that


                                                   9
          claim against8 ; and

    •     Plaintiffs shall specify which facts support inclusion of a particular Defendant

          under that claim or count. This may be satisfied by referring back to the specific

          factual paragraph on a particular Defendant.

             D.        Qualified Immunity.

          Defendants seek dismissal of the § 1983 claims on the basis of qualified immunity.

However, the Court cannot conduct the requisite analysis because it is unclear which actions,

attributable to which Defendants, are alleged to have violated which constitutional right.

    II.      Remaining Claims Subject to Defendants’ Motion to Dismiss

             A.        Plaintiffs have additionally agreed in their response to dismiss Count XIX for

Civil Conspiracy. Therefore, Count XIX is DISMISSED WITH PREJUDICE.

             B.        Counts XIII and XIV: Violations of the FMLA

          Defendants seek dismissal of Counts XIII and XIV, which assert violations of the FMLA

for interference and retaliation respectively, on the basis of failure to state a claim.

                  1.       Count XIII: Interference

          Plaintiffs claim Defendants violated the FMLA in that despite Steelman’s submission of

medical documentation related to her disability, which evinced qualification for FMLA leave,

Defendants failed to provide Steelman with notice of eligibility in accordance with FMLA

requirements. Plaintiffs assert that Defendants’ decision to terminate Steelman’s employment “on

the heels of her requesting FMLA-eligible leave constitutes an adverse action” which interfered


8 Some of Plaintiffs’ Counts do indicate against which defendants the claims are asserted but nevertheless fall short
of the requisite pleading standard of specifying which facts support inclusion of a particular Defendant under that
claim.

                                                         10
with her right to take such leave; that the decision to terminate her employment “because of the

exercise or attempted exercise of her FMLA rights was unlawful;” and that had she been notified

of her rights to leave under the FMLA, she would have taken such leave to protect herself from

her summary dismissal by Gibson and the hospital. Complaint ¶¶ 192-949.

         Defendants argue that the allegations within the Amended Complaint do not state that

Steelman requested leave which was denied or that accommodations were withheld.

         To establish an FMLA interference claim, “an employee must show that (1) he was entitled

to FMLA leave, (2) an adverse action by his employer interfered with his right to take FMLA

leave, and (3) this adverse action was related to the exercise or attempted exercise of the

employee's FMLA rights.” “A deprivation of these rights is a violation regardless of the employer's

intent, and the McDonnell Douglas burden shifting analysis does not apply” (internal citations

omitted). DePaula v. Easter Seals El Mirador, 859 F.3d 957, 978 (10th Cir. 2017). “An employer

can defend against the claim, however, by showing that the employee would have been terminated

anyway, i.e. regardless of the request for FMLA leave.” Brown v. ScriptPro, LLC, 700 F.3d 1222,

1227 (10th Cir. 2012).

         In Cordova v. New Mexico (283 F. Supp. 3d 1028, 1041 (D.N.M. 2017)), the Court posited

that “An employee need not expressly assert rights under the FMLA. 29 C.F.R. § 825.303…“When

an employee requests FMLA leave, or when the employer acquires knowledge that an employee's

leave may be for an FMLA–qualifying reason, the employer must notify the employee of the

employee's eligibility to take FMLA leave within five business days. 29 C.F.R. § 825.303”



9 The Court notes that the FMLA claims apply solely to Steelman as there is no allegation that Plaintiff Harris falls
within the ambit of the FMLA issues.

                                                         11
(emphasis in original). “To satisfy the second element of an interference claim, the employee must

show that she was prevented from taking the full 12 weeks' of leave guaranteed by the FMLA,

denied reinstatement following leave, or denied initial permission to take leave.” Campbell v.

Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007)

       Steelman’s neurologist’s letter confirming her medical condition and disability established

her entitlement to take FMLA leave. Cordova v. New Mexico, 283 F. Supp. 3d at 1041. Despite

her eligibility, the hospital never informed Steelman of her rights pursuant to the FMLA. Plaintiffs

have alleged that Gibson was aware of Steelman’s condition, having been notified initially by

Harris that a medical note was in Steelman’s file which supported her need for accommodations,

and later by Steelman herself on more than one occasion. When Gibson requested Steelman take

on additional assignments in the wake of Harris’ resignation, she informed him she would be

willing to “help out” but explained that her condition meant that she could only take on a limited

role, which she subsequently reminded him of following his email to hospital personnel. The Court

holds this to be sufficient notice. See Tate v. Farmland Indus., Inc., 268 F.3d 989, 997 (10th Cir.

2001) (The FMLA, however, does not require a covered employee to specifically ask for FMLA

benefits. An employee need not expressly assert rights under the FMLA or even mention the

FMLA.)

       Defendants contend that because Steelman was fired for insubordination, she would have

been terminated despite qualifying for FMLA leave. The caselaw Defendants rely upon, however,

were in the context of summary judgment, with factual backgrounds sufficiently distinct from the

matter at hand. See Branham v. Delta Airlines, 678 Fed. Appx. 702, 705 (10th Cir. 2017) (“Ms.

Branham proffered no evidence that Delta terminated her for any other reason than her failure to


                                                12
comply with its absence-notification policy. Ms. Branham’s request for FMLA leave, which she

made after being suspended, did not shield her from the obligation to comply with Delta’s

employment policies, including its absence-notification policy.”); Gunnell v. Utah Valley State

Coll., 152 F.3d 1253, 1262 (10th Cir. 1998) ([Gunnel] specifically refuses to argue that she was

fired because of her FMLA request. In light of this concession, any reason for terminating

Gunnell's employment would not involve FMLA, and consequently that statute can offer Gunnell

no relief”).

        Here, the Complaint states that Defendants terminated Steelman’s employment the day she

returned from leave. Complaint ¶ 66. Plaintiff contests that she was ever insubordinate (Id. ¶ 68);

claims she informed Gibson on June 5, 2018, that she could not report to work due to her disability;

and alleges that false, contrived statements were made by others that Steelman refused to perform

duties and had been argumentative with supervisors for the purpose of terminating her

employment. Id. ¶ 84-88. Viewing the facts in the light most favorable to Plaintiffs, the Court

concludes that at this early stage of the litigation process Plaintiffs’ pleadings warrant denial of

the motion to dismiss this count.

        Finally, the Court notes that in their response to the motion to dismiss Plaintiffs appear to

add Yates to the claim for interference under the FMLA. However, this assertion does not appear

in Plaintiffs’ Complaint10, and to the extent that Plaintiffs may now be seeking to add Yates to the

FMLA count, the claim is DISMISSED.

                 2.       Count XIV: Retaliation


10 See Doc. 33 p. 13 “it is undoubted under the facts plead that Gibson, Yates and AGH interfered with Steelman’s
FMLA right to reinstatement. . . .” In the Complaint, Count XIII solely asserts claims against AGH, ASHD, and
Gibson.

                                                       13
       Defendants argue that Steelman has failed to demonstrate a prima facie case of retaliation

under the FMLA, particularly because “she did not explicitly request FMLA leave.” Doc. 27 p.26.

       The requisite elements of an FMLA retaliation claim are as follows:

       Unlike claims under an interference theory, FMLA claims under a theory of
       retaliation are subject to the burden-shifting analysis of McDonnell Douglas.
       Metzler, 464 F.3d at 1170 (citing McDonnell Douglas Corp. v. Green, 411 U.S.
       792, 802–04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)). A prima facie case of
       retaliation requires a showing that (1) the employee engaged in a protected activity,
       (2) the employer took an action that a reasonable employee would have found
       materially adverse, and (3) there is a causal connection between the protected
       activity and the adverse action. Id. at 1171. Once a plaintiff establishes the prima
       facie case, the burden shifts to the employer to demonstrate a legitimate,
       nonretaliatory reason for termination. Id. at 1172.

Brown v. ScriptPro, LLC (700 F.3d 1222, 1229 (10th Cir. 2012)); See also Dewitt v. Sw. Bell Tel.

Co., 845 F.3d 1299, 1318–19 (10th Cir. 2017).

       In support of their argument, Defendants aver that Steelman did not request FMLA

paperwork; apply for FMLA leave; give AGH notice of her intent to use leave; or articulate an

intent to use FMLA leave. As expressed in the foregoing FMLA interference analysis, the record

indicates that Steelman qualified for FMLA-leave due to her condition, which both the hospital

and Gibson were aware of and had on file; explained to Gibson the limiting nature of her disability

when he asked her to take on additional work; notified him she could not report to work on June

5, 2018 due to her disability; took days off on June 8 and 11; and was fired on her first day back

from the alleged FMLA-qualifying time off. Viewing the facts in the light most favorable to

Steelman, the first two elements for retaliation have been established.

       In Metzler v. Fed. Home Loan Bank of Topeka (464 F.3d 1164, 1171 (10th Cir. 2006)), an

action in which plaintiff was terminated and brought FMLA interference and retaliation claims

against her employer, the Court discussed the requisite showing for the third element of retaliation:

                                                 14
       The “critical inquiry” at this prima facie stage is “whether the plaintiff has
       demonstrated that the [employer's] action occurred under circumstances which give
       rise to an inference of unlawful discrimination.” Garrett v. Hewlett-Packard Co.,
       305 F.3d 1210, 1221 (10th Cir.2002) (quotations omitted). We have repeatedly
       recognized temporal proximity between protected conduct and termination as
       relevant evidence of a causal connection sufficient to “justify an inference of
       retaliatory motive.” See, e.g., Haynes, 456 F.3d 1215, 1228. We have emphasized,
       however, that a plaintiff may rely on temporal proximity alone only if “the
       termination is very closely connected in time to the protected activity.” Anderson v.
       Coors Brewing, 181 F.3d 1171, 1179 (10th Cir.1999) (emphasis in original).

Here, there is a very close, temporal proximal between Steelman’s alleged FMLA-qualifying leave

and the termination of her employment on her first day back at work. Additionally, the record

plausibly provides circumstantial evidence of a pretextual reason for her termination, which

“giv[e] rise to an inference of retaliatory animus.” Campbell v. Gambro Healthcare, Inc., 478 F.3d

at 1290–91 (citing Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d at 1172-73) (To defeat

summary judgment, plaintiff must “present evidence of temporal proximity plus circumstantial

evidence of retaliatory motive.”) Therefore, the Court denies Defendants’ motion with respect to

FMLA retaliation.

           C.       Count XXV: Violation of New Mexico Constitution is Dismissed with

                    Prejudice

       Plaintiffs claim Defendants violated their substantive due process rights based on Article

II, § 18 of the New Mexico Constitution. Defendants argue that Count XXV should be dismissed

because, “In the absence of affirmative legislation, the courts of this state have consistently

declined to permit individuals to bring private lawsuits to enforce rights guaranteed by the New

Mexico Constitution, based on the absence of an express waiver of immunity under the Tort Claims

Act. See Chavez, 1998–NMCA–004, ¶ 11, 124 N.M. 479; Ford v. N.M. Dep't of Pub. Safety, 119

N.M. 405, 412, (Ct.App.1994). “Barreras v. State of New Mexico Corr. Dept., 2003-NMCA-027,

                                                15
¶ 24, 133 N.M. 313, 319.

       Absent waiver under the New Mexico Tort Claims Act, a plaintiff may not sue a

government entity for a damage claim. See Bell v. Bd. of Educ. of the Albuquerque Pub. Sch., 2008

WL 2397670, at *7 (D.N.M. Jan. 30, 2008). Here, Defendants correctly note that no waiver has

been established, and Plaintiffs have not sought relief in a form other than for damages. Moreover,

Plaintiffs have not issued a response, or addressed Defendants arguments at all, with respect to this

claim. Accordingly, Count XXV is DISMISSED WITH PREJUDICE.

                                             CONCLUSION

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 27) is

GRANTED IN PART and DENIED IN PART for the reasons described in this Memorandum

Opinion and Order; and

       IT IS FURTHER ORDERED that Counts XX, XXIII and XXIV are DISMISSED as

to the individual Defendants with leave to amend; and

       IT IS FURTHER ORDERED that Plaintiffs may file an amended Complaint within

thirty (30) days of the filing of this order. If Plaintiffs fail to do so, the Court may dismiss with

prejudice Counts XX, XXIII and XXIV without further notice; and

       IT IS FINALLY ORDERED that Counts XIX, XXI, XXII, and XXV are DISMISSED

WITH PREJUDICE.




                                                 16
